Title: Patrick Henry to Virginia Delegates in Congress, 23 May 1780
From: Henry, Patrick
To: Virginia Delegates in Congress



Gentlemen.
Richmond May 23d. 1780

I take the Liberty of introducing to you the Bearer Mr. George Anderson. A Ratification of the French Alliance, together with some other State Papers were sent to me very early while I was in Office & I put them all into Mr. Andersons Hands to go to Paris, but he was unfortunately taken by the Enemy & cary’d into Lisbon where he became acquainted with Mr. Arnold Henry Dorman a Gentleman of the first Distinction & Importance in his profession viz. that of a Merchant, & of whose Attachment to America you will be informed. The great Numbers of Seamen & others our Friends who are carry’d to Lisbon in Captivity, & who must suffer extreme Misery if left unnoticed in that remote Country, seems to be an Object that calls for Attention. The Appointment of some proper Person as Agent at that Place, I am persuaded would have a very salutary Effect in the present State of Things. I will not trouble you with an Enumeration of the Reasons for such an appointment, but only just mention, that the generous Interposition of Mr. Dorman would have been more efficacious in relieving & emancipating our distressed Countrymen, If those in power had seen Credentials authorizing his Demands in their Behalf. This Gentleman requires no Salary & from his eagerness to be connected with our Country, his great Wealth & willingness to advance Money for the States, I have no Doubt Congress may find the Means of availing themselves for the public Good.
Mr. Anderson will lay before you some proposals for interesting Mr. Dorman in a Scheme of War & Comerce with our States, & I can only say in Mr. Andersons Behalf that I think he’s worthy of your Confidence & that the proposed Agency of Mr. Dorman will answer many valuable purposes.
I beg your Excuse for giving you this Trouble & with the greatest Regard, I am,
Gentn. Your most obedient & very humble Servant
P. Henry
 